Exhibit 10.6

DEVELOPMENT RIGHTS

AND COOPERATION AGREEMENT

BETWEEN

USD TERMINALS CANADA ULC,

a British Columbia unlimited liability company

as “Current Operator”

AND

USD TERMINALS CANADA II ULC,

a British Columbia unlimited liability company

as “Developer”

Dated as of October 16, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1. DEFINED TERMS

     2   

1.1

 

Defined Terms

     2   

ARTICLE 2. exclusive development rights, Construction matters, access and use,
COOPERATION and other matters

     5   

2.1

 

Exclusive Development Rights

     5   

2.2

 

Construction Matters

     5   

2.3

 

Access to Existing Improvements; Easements and Related Rights

     6   

2.4

 

Ownership of Improvements and Lien Rights

     7   

2.5

 

Subordination by Mortgagee(s)

     7   

2.6

 

General Cooperation

     8   

2.7

 

Memorandum of Agreement

     8   

ARTICLE 3. representations AND warranties

     8   

3.1

 

Representations and Warranties of Current Operator

     8   

3.2

 

Representations and Warranties of Developer

     8   

ARTICLE 4. GENERAL PROVISIONS

     9   

4.1

 

Covenants Run with Land

     9   

4.2

 

Binding Effect

     9   

4.3

 

Attorneys’ Fees

     9   

4.4

 

Waivers

     9   

4.5

 

Governing Law

     9   

4.6

 

Time; Time Periods

     10   

4.7

 

Notices

     10   

4.8

 

Further Documentation

     10   

4.9

 

No Third Party Beneficiary

     10   

4.10

 

Headings and Counterparts

     10   

4.11

 

Entire Agreement; Amendments

     10   

4.12

 

Severability

     11   

4.13

 

Exhibits

     11   

 

EXHIBITS    Exhibit A    Legal Description of Hardisty Rail Property Exhibit B
   Current Site Plan of Hardisty Rail Facility Exhibit C    Legal Description of
Undeveloped Land Exhibit D    General Description of Phase II Expansion Exhibit
E    General Description of Phase IIA Expansion Exhibit F    General Description
of Phase III Expansion Exhibit G    Preliminary Site Plan for Phase II Expansion
and Phase IIA Expansion

 

ii



--------------------------------------------------------------------------------

DEVELOPMENT RIGHTS

AND COOPERATION AGREEMENT

THIS DEVELOPMENT RIGHTS AND COOPERATION AGREEMENT (“Agreement”) is made and
entered into as of October 16, 2014 (the “Effective Date”), by and between USD
TERMINALS CANADA ULC, a British Columbia unlimited liability company (together
with its successors and assigns, “Current Operator”), and USD TERMINALS CANADA
II ULC, a British Columbia unlimited liability company (together with its
successors and assigns, “Developer”). Current Operator and Developer are
sometimes referred to herein, collectively as the “Parties,” and individually,
as a “Party.”

RECITALS

A. Current Operator is the owner of certain tracts or parcels of real estate
located in the vicinity of Hardisty, AB, Canada, as more particularly described
on Exhibit A attached hereto (the “Hardisty Rail Property”). The Hardisty Rail
Property has been improved with a rail terminal facility (the “Hardisty Rail
Terminal Facility”) as generally depicted on the site plan attached hereto as
Exhibit B.

B. Pursuant to that certain Offer to Purchase and Agreement of Purchase and Sale
dated as of [ — ], 2014, by and between Current Operator, as “Vendor,” and
Developer, as “Purchaser,” Developer is acquiring from Current Operator on and
as of the Effective Date, certain undeveloped tracts or parcels of real estate
located adjacent to the Hardisty Rail Property, as more particularly described
on Exhibit C attached hereto (the “Undeveloped Land”).

C. Developer desires to obtain certain rights (i) to develop, construct and
operate certain proposed expansion(s) of the Hardisty Rail Terminal Facility in,
on, over, across and under the Hardisty Rail Property in connection with the
Development Projects (as defined below), and each of them, and (ii) to obtain
certain other rights in, on, over and across the Hardisty Rail Property in
connection with the proposed Development Projects, and each of them.

D. In connection with the proposed Development Projects, including in
furtherance of Developer’s ownership and development of the Undeveloped Land and
any future land acquired by Developer relating thereto (herein, “Future Acquired
Land”), Developer and Current Operator wish to enter into this Agreement to set
forth the general intent of the Parties and agreement of the Current Operator
(i) to grant to Developer the exclusive right to develop, construct and operate
certain aspects of the Development Projects, and each of them, in, on, over,
across and under the Hardisty Rail Property, (ii) to grant to Developer the
right to use (both on a temporary and permanent basis) certain portions of the
Hardisty Rail Property and Hardisty Rail Terminal Facility in connection with
the development, construction and operation of the Development Projects, and
each of them, (iii) to cooperate with Developer in connection with the
development, construction and operation of the Development Projects, and each of
them, and (iv) to enter into such further agreements or instruments with or for
the benefit of Developer, the Undeveloped Land and any Future Acquired Land, and
to grant further rights in, on, over, across and under the Hardisty Rail
Property to or for the benefit of Developer, the Undeveloped Land and any Future
Acquired Land, as Developer may reasonably request in connection with the
Development Projects, or any of them.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the foregoing Recitals and facts,
the mutual covenants contained herein, and the terms and conditions set forth
herein, the Parties mutually covenant, declare, and agree as follows:

ARTICLE 1.

DEFINED TERMS

1.1 Defined Terms. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article and used in this Agreement shall have the meanings
assigned to them in this Article and include the plural as well as the singular,
(ii) all references in this Agreement to designated “Articles,” “Sections” and
other subdivisions are to the designated Articles, Sections and other
subdivisions of this Agreement, (iii) the words “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision; and (iv) the word
“including” shall have the same meaning as the phrase “including, without
limitation,” and other similar phrases.

“Affiliate: Any Person that, directly or indirectly (including through one or
more intermediaries), controls or is controlled by or is under common control
with any other Person. For purposes of this definition, the term “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly (including through one or more
intermediaries), of the power to direct or cause the direction of the management
and policies of such Person, through the ownership or control of voting
securities, partnership interests or other equity interests or otherwise.

“Agreement” shall mean this Agreement, as the same may be amended or modified
from time to time in accordance with the terms hereof.

“Claims” means any and all obligations, debts, covenants, conditions,
representations, costs, and liabilities and any and all demands, causes of
action, and claims, of every type, kind, nature or character, direct or
indirect, known or unknown, absolute or contingent, determined or speculative,
at law, in equity or otherwise, including attorneys’ fees and litigation and
court costs.

“Current Operator” shall have the meaning set forth in the Preface hereto, and
shall include its successors and assigns.

“Developer” shall have the meaning set forth in the Preface hereto, and shall
include its successors and assigns.

“Development Project” shall mean each of the Phase II Expansion, Phase IIA
Expansion and Phase III Expansion (collectively, the “Development Projects”). A
preliminary site plan of the Phase II Expansion and Phase IIA Expansion is
attached hereto as Exhibit G. A preliminary site plan for the Phase III
Expansion has not yet been prepared.

 

2



--------------------------------------------------------------------------------

“Development Term” shall mean the period commencing on the Effective Date and
continuing for seven (7) years thereafter.

“Easements and Related Rights” shall have the meaning set forth in
Section 2.3(b) hereof.

“Future Acquired Land” shall have the meaning set forth in the Recitals hereto.

“Hardisty Rail Property” shall have the meaning set forth in the Recitals
hereto.

“Hardisty Rail Terminal Facility” shall have the meaning set forth in the
Recitals hereto.

“Mortgage” shall mean any mortgage, debenture, deed of trust or other security
agreement encumbering the Hardisty Rail Property, or any portion thereof, and
securing an indebtedness of Current Operator or any Affiliate of Current
Operator.

“Mortgagee” shall mean the holder or beneficiary of a Mortgage and any other
rights of the lender or credit party under any loan or credit agreement, lease,
note, collateral assignment instruments, guarantees, indemnity agreements and
other documents or instruments evidencing, securing or otherwise relating to the
loan made, credit extended, or other financing vehicle pursuant thereto.

“Person” means an individual, partnership, corporation, trust, limited liability
company or other entity.

“Phase II Expansion” is generally described on Exhibit D attached hereto and
depicted on Exhibit G attached hereto, and shall include such changes thereto or
modifications thereof as Developer may from time to time determine, provided
that any such changes or modifications, whether individually or in the
aggregate, do not materially and adversely affect the current operation or use
of the Hardisty Rail Terminal Facility. For purposes of this Agreement, the
“Phase II Expansion” shall be those development, construction and operational
activities and rights conducted in, on, over, across and under the Hardisty Rail
Property, it being acknowledged by the Parties that other Phase II Expansion
development, construction and operational activities and rights will or may also
be conducted by Developer on the Undeveloped Land and/or on any Future Acquired
Land.

“Phase IIA Expansion” is as generally described on Exhibit E attached hereto and
depicted on Exhibit G attached hereto and shall include such changes thereto or
modifications thereof as Developer may from time to time determine, provided
that any such changes or modifications, whether individually or in the
aggregate, do not materially and adversely affect the current operation or use
of the Hardisty Rail Terminal Facility. For purposes of this Agreement, the
“Phase IIA Expansion” shall be those development, construction and operational
activities and rights conducted in, on, over, across and under the Hardisty Rail
Property, it being acknowledged by the Parties that other Phase IIA Expansion
development, construction and operational activities and rights will or may also
be conducted by Developer on the Undeveloped Land and/or on any Future Acquired
Land.

 

3



--------------------------------------------------------------------------------

“Phase III Expansion” is as generally described on Exhibit F attached hereto and
shall include such changes thereto or modifications thereof as Developer may
from time to time determine, provided that any such changes or modifications,
whether individually or in the aggregate, do not materially and adversely affect
the current operation or use of the Hardisty Rail Terminal Facility. For
purposes of this Agreement, the “Phase III Expansion” shall be those
development, construction and operational activities and rights conducted in,
on, over, across and under the Hardisty Rail Property, it being acknowledged by
the Parties that other Phase III Expansion development, construction and
operational activities and rights will or may also be conducted by Developer on
the Undeveloped Land and/or on any Future Acquired Land.

“Permits” shall mean, with respect to any improvements to be constructed or
installed on the Hardisty Rail Property in connection with a Development
Project, any and all governmental permits, licenses and approvals required in
connection therewith.

“Plans” shall mean, with respect to any improvements to be constructed or
installed on the Hardisty Rail Property in connection with a Development
Project, including any improvements that will be connected to or otherwise
integrated with the Hardisty Rail Terminal Facility for joint use with such
Development Project, the plans and specifications therefor as prepared by
Developer and approved by Current Operator and, if required, by any Mortgagee;
provided, however, that Current Operator shall not unreasonably withhold,
condition or delay any such approval and shall cooperate in good faith with
Developer in seeking the approval of any Mortgagee so long such Development
Project and the operation thereof will not, in the reasonable, good faith
judgment of Current Operator, materially and adversely affect the current
operation or use of the Hardisty Rail Terminal Facility.

“Site Work” shall have the meaning set forth in Section 2.2.

“Shared Improvement Facilities” shall mean any and all improvements which
(i) are constructed or installed in, on, over, across or under the Hardisty Rail
Property in connection with any Development Project, and (ii) are in the nature
of shared facilities (i.e., for the joint use and/or operation of any such
Development Project and the Hardisty Rail Terminal Facility).

“Unavoidable Delays” shall mean any cause whatsoever beyond the reasonable
control of Developer, including war, act of terrorism, insurrection, strikes,
lock-outs, riots, floods, earthquakes, fires, casualties, acts of God, freight
embargoes, lack of transportation, governmental restrictions, requirements or
priority, change in applicable law, administrative appeals, arbitration or
litigation (including litigation challenging any Permits), unusually severe
weather, inability to secure necessary labor, materials or tools, acts or
failure to act of any governmental authority.

“Undeveloped Land” shall have the meaning set forth in the Recitals hereto.

 

4



--------------------------------------------------------------------------------

ARTICLE 2.

EXCLUSIVE DEVELOPMENT RIGHTS, CONSTRUCTION MATTERS, ACCESS AND USE, COOPERATION
AND OTHER MATTERS

2.1 Exclusive Development Rights. The Parties agree that during the Development
Term, Developer shall have the exclusive right to develop and construct the
Development Projects, including any portion thereof, on the Hardisty Rail
Property. Current Operator shall not, and shall not permit any other Person
during the Development Term, to develop, construct or install any facilities or
other improvements on the Hardisty Rail Property that would expand the
operational capacity of the Hardisty Rail Terminal Facility without the prior
written approval of Developer, which approval maybe given or withheld in the
sole and absolute discretion of Developer.

2.2 Construction Matters.

(a) Generally. In connection with any improvements to be constructed or
installed on the Hardisty Rail Property in connection with any Development
Project (any such work on the Hardisty Rail Property, and any required access
thereto, relating to such Development Project, or any portion thereof, the “Site
Work”) shall be in accordance with the following:

(i) Such Site Work shall be the sole responsibility of Developer, both as to
performance and payment of costs therefor;

(ii) Such Site Work shall not commence until (A) the applicable Plans therefor
shall have been approved by Current Operator and, if required, by any Mortgagee,
in accordance with the definition of “Plans” set forth above, and (B) Developer
shall have procured and paid for all required Permits therefor; provided,
however, that at the request of Developer, at no cost or expense to Current
Operator, Current Operator shall join in the application for any such Permits
whenever such action is necessary or required;

(iii) Developer shall notify Current Operator not less than ten (10) days prior
to the commencement of such Site Work;

(iv) There shall be no material changes in the approved Plans for such Site
Work, without first obtaining the prior written approval of Current Operator,
and if required, any Mortgagee, with respect thereto; provided, however, that
Current Operator shall not unreasonably withhold, condition or delay any such
approval and shall cooperate in good faith with Developer in seeking the
approval of any Mortgagee so long as such changes will not, in the reasonable,
good faith judgment of Current Operator, materially and adversely affect the
current operation or use of the Hardisty Rail Terminal Facility;

(v) Once commenced, such Site Work shall be performed in material compliance
with the approved Plans (and any approved changes thereto) and shall be
diligently prosecuted to completion (subject to Unavoidable Delays); provided,
however, that nothing herein shall require Developer to use any overtime or
special rate of labor;

 

5



--------------------------------------------------------------------------------

(vi) At all times during the performance of such Site Work, Developer shall
maintain or cause to be maintained customary builder’s risk and liability
insurance for the benefit of Developer and Current Operator; and

(vii) All Site Work shall be performed and completed in a good and workmanlike
manner and in conformity with all applicable laws.

(b) Restoration. In the event that any portion of the Hardisty Rail Terminal
Facility is damaged by any Site Work being performed by Developer pursuant to
the rights granted to Developer hereunder, Developer shall promptly repair or
replace the same at Developer’s sole cost and expense.

(c) Indemnification. Developer shall indemnify, defend and hold harmless Current
Operator and its Affiliates from and against all Claims arising out of the
performance or completion of any such Site Work.

2.3 Access to Existing Improvements; Easements and Related Rights; Master
Agreement(s).

(a) Access. Subject to the provisions of this Section 2.3 below, Developer shall
have reasonable access in, on, over, across and under the Hardisty Rail Property
and any and all existing improvements located or hereinafter located thereon for
the purposes of developing, constructing and operating the Development Projects,
and each of them, as herein provided. In the event that Current Operator
determines that Developer is subjecting any such improvements to excess wear and
tear, Current Operator shall have the right to charge Developer reasonable costs
related to Developer’s use of any such improvements.

(b) Easements and Related Rights. Without limiting the provisions of
Section 2.3(a) above, Current Operator shall, at the request of Developer, grant
such permanent and/or temporary easements, access rights and development and use
rights (the “Easements and Related Rights”) in, on, over, under and across the
Hardisty Rail Property as the servient tenement for such purposes as Developer
may reasonably request in connection with the Development Projects, and each of
them, including, but not limited to, easements and related rights for access
(including vehicle road access), rail purposes, utilities, drainage and storm
water retention facilities, construction and grading (including for slopes and
roads), aerial easements and for other general use purposes as necessary to
support the commencement, completion and operation of the Development Projects,
and each of them, to or for the benefit of Developer and the Undeveloped Land
and/or any Future Acquired Land as the dominant tenement, provided that the
location of such Easements and Related Rights shall be in locations reasonably
approved by Current Operator and, if required, any Mortgagee, and shall not
materially interfere with Current Operator’s current operation and use of the
Hardisty Rail Terminal Facility. All such Easement and Related Rights shall be
on customary terms and conditions to be agreed upon by Current Operator and
Developer, each in good faith and in their reasonable discretion, and if
required, approved by any Mortgagee. Without limiting the general nature of the
foregoing, the Parties further agree as follows:

(i) Such Easements and Related Rights may include easements to the county, city,
municipality, utility companies and other entities that may require development,
utility and similar easements in connection with the Development Projects, and
either of them; and

(ii) Such Easements and Related Rights may be requested by Developer in form
acceptable for recording in the official land records in the jurisdiction in
which the Hardisty Rail Property, the Undeveloped Land and/or any Future
Acquired Land are located;

 

6



--------------------------------------------------------------------------------

(c) Master Agreement(s). In order to further implement the purpose and intention
of this Agreement, prior to the commencement of any Site Work with respect to
any Development Project, the Parties shall, each acting reasonably, timely and
in good faith and in accordance with industry practice and custom, negotiate the
terms of and enter into appropriate construction, reciprocal easement, joint use
and operation, shared facilities or similar agreement(s) pertaining to the
development, construction, operation and/or use of such Development Project and
the Hardisty Rail Terminal Facility, which agreement(s) (i) shall contain
customary terms and conditions pertaining to, among other matters, the matters
set forth in this Agreement, future maintenance and capital expenses for any
shared facilities, apportionment of shared operating and capital expenses,
coordination of business activities, non-interference covenants, restrictions on
changes in use, maintenance of insurance and mutual indemnification, in each
case relating such Development Project and the Hardisty Rail Terminal Facility,
as applicable, and (ii) shall be in form acceptable for recording in the
official land records in the jurisdiction in which the Hardisty Rail Property,
the Undeveloped Land and any Future Acquired Land are located.

2.4 Ownership of Improvements and Lien Rights. Notwithstanding any rule of law
or equity, at all times Developer shall have (a) ownership of any and all
improvements constructed or installed as part of the Development Projects, and
each of them, in, on, over, across and under the Hardisty Rail Property, the
Undeveloped Land and any Future Acquired Land, notwithstanding that any portion
thereof may be annexed or affixed to the Hardisty Rail Property and (b) the
right to grant liens on said improvements and to any access, use or other rights
in, on, over, across and under the Hardisty Rail Property granted to or for the
benefit of Developer, the Undeveloped Land and/or any Future Acquired Land under
or pursuant to this Agreement (including any rights under the agreement(s)
entered into pursuant to Section 2.3(c) above), in each case without the consent
or approval of Current Operator or any Mortgagee, and (c) the right to remove
any or all such improvements from time to time; provided, however, that (i) all
Shared Improvement Facilities shall at all times remain subject to the right of
Current Operator to use the same pursuant to the terms of the agreement(s)
entered into pursuant to Section 2.3(c) above, and (ii) in no event shall
Developer be entitled to remove any Shared Improvement Facilities if such
removal would adversely affect the use or operation of the Hardisty Rail
Terminal Facility.

2.5 Subordination by Mortgagee(s). Current Operator covenants and agrees to
cooperate with Developer and to use commercially reasonable, good faith efforts
to cause any Mortgagee holding a superior lien on the Hardisty Rail Property to
approve any Easements and Related Rights and any agreements(s) entered into
pursuant to Section 2.3(c) above, in each case to the extent required by the
terms of any Mortgage and/or related loan documents, and to subordinate such
Mortgagee’s lien to the rights and obligations granted thereunder.

 

7



--------------------------------------------------------------------------------

2.6 General Cooperation. Current Operator agrees and covenants to fully
cooperate with Developer in connection with the Development Projects, and each
of them, including, without limitation, by (a) granting those rights and
easements reasonably necessary to commence and complete any Site Work and to
operate and use the Development Projects, and each of them, and (b) executing
and delivering any additional documents and/or instruments reasonably requested
by Developer in connection therewith.

2.7 Memorandum of Agreement. At the request of either Party, the Parties shall
execute, acknowledge (if applicable) and deliver a short form memorandum of or
other instrument evidencing this Agreement in form and substance reasonably
acceptable to the Parties. Following execution, acknowledgement (if applicable)
and delivery thereof, either Party, at its sole cost and expense, shall be
entitled to record such instrument in the official land records in the
jurisdiction in which the Hardisty Rail Property and Undeveloped Land are
located.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of Current Operator. Current Operator
represents and warrants to Developer as follows:

(a) Organizational Status. Current Operator is an unlimited liability company
validly existing under the laws of British Columbia and extra-provincially
registered in Alberta and has full power and authority to enter into and to
perform its obligations under this Agreement. The Persons executing this
Agreement on behalf of Current Operator have full power and authority to do so
and to perform every act and to execute and deliver every document and
instrument necessary or appropriate to consummate the transactions contemplated
by this Agreement. Current Operator has all necessary power and authority to own
its properties and to conduct its business as now owned and conducted by Current
Operator.

(b) Entity Action. All corporate action on the part of Current Operator which is
required for the execution, delivery and performance by Current Operator of this
Agreement has been taken, and each of the documents and agreements to be
delivered by Current Operator concurrently herewith or hereafter has been or
will be duly and effectively taken.

(c) Enforceable Nature of Agreement. This Agreement and each of the documents
and agreements to be delivered by Current Operator concurrently herewith or
hereafter, constitute and will constitute legal, valid and binding obligations
of Current Operator, enforceable against Current Operator in accordance with
their respective terms, except to the extent that enforceability may be limited
by applicable bankruptcy, insolvency, fraudulent conveyance, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a court of law or equity).

3.2 Representations and Warranties of Developer. Developer represents and
warrants to Current Operator as follows:

(a) Organizational Status. Developer is an unlimited liability company validly
existing under the laws of British Columbia and extra-provincially registered in
Alberta

 

8



--------------------------------------------------------------------------------

and has full power and authority to enter into and to perform its obligations
under this Agreement. The Persons executing this Agreement on behalf of
Developer have full power and authority to do so and to perform every act and to
execute and deliver every document and instrument necessary or appropriate to
consummate the transactions contemplated by this Agreement. Developer has all
necessary power and authority to own its properties and to conduct its business
as now owned and conducted by Developer.

(b) Entity Action. All corporate action on the part of Developer which is
required for the execution, delivery and performance by Developer of this
Agreement has been taken, and each of the documents and agreements to be
delivered by Developer concurrently herewith or hereafter has been or will be
duly and effectively taken.

(c) Enforceable Nature of Agreement. This Agreement and each of the documents
and agreements to be delivered by Developer concurrently herewith or hereafter,
constitute and will constitute legal, valid and binding obligations of
Developer, enforceable against Developer in accordance with their respective
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a court of law or equity).

ARTICLE 4.

GENERAL PROVISIONS

4.1 Covenants Run with Land. The rights granted, created and made herein for the
benefit of Developer and the Undeveloped Land and any Future Acquired Land, in
each case as dominant tenement, together with the benefits and burdens thereof,
shall run with and bind the Hardisty Rail Property as servient tenement and
shall bind and inure to the benefit of the Undeveloped Land and any Future
Acquired Land; provided, however, that only Developer and its successors and
assigns shall have any right to enforce the rights granted to Developer
hereunder and inuring to the benefit of the Undeveloped Land and any Future
Acquired Land.

4.2 Binding Effect. The provisions of this Agreement are binding upon and will
inure to the benefit of the Parties and their respective heirs, personal
representatives, successors and assigns.

4.3 Attorneys’ Fees. If any action or arbitration is brought by either party in
respect to its rights under this Agreement, the prevailing Party will be
entitled to reasonable attorneys’ fees and court costs as determined by the
court.

4.4 Waivers. No waiver of any of the provisions of this Agreement will
constitute a waiver of any other provision, whether or not similar, nor will any
waiver be a continuing waiver. No waiver will be binding unless executed in
writing by the party making the waiver. Either party may waive any provision of
this Agreement intended for its benefit; provided, however, such waiver will in
no way excuse the other Party from the performance of any of its other
obligations under this Agreement.

4.5 Governing Law. This Agreement will be construed according to the laws of
Alberta, Canada, without giving effect to its conflict of laws principles.

 

9



--------------------------------------------------------------------------------

4.6 Time; Time Periods. Time is of the essence of this Agreement. Any reference
in this Agreement to “days” shall mean calendar days.

4.7 Notices. Notices will be in writing and will be given by personal delivery,
by deposit in the United States mail, certified mail, return receipt requested,
postage prepaid, by facsimile transmission, or by express delivery service,
freight prepaid. Notices will be delivered or addressed to a Party at the
addresses or facsimile numbers set forth below or at such other address or
number as a Party may designate in writing. The date notice is deemed to have
been given, received and become effective will be (a) the date on which the
notice is delivered, if notice is given by personal delivery, (b) the date of
actual receipt, if the notice is sent through the United States mail or by
express delivery service, or (c) if notice is sent by facsimile transmission, on
the date of transmission, if the transmission is commenced prior to 5:00 p.m.
(Houston time) and continuously transmitted thereafter until complete, otherwise
on the day following the date of transmission.

If to Current Operator:

c/o USD Partners LP

811 Main, Suite 2800

Houston, TX 77002

Attn: Adam Altsuler

Fax: 855-435-6255

If to Developer:

c/o USD Group LLC

811 Main, Suite 2800

Houston, TX 77002

Attn: Chris Robbins

Fax: 866-480-6637

4.8 Further Documentation. Each Party agrees in good faith to execute such
further or additional documents as may be reasonably necessary or appropriate to
fully carry out the intent and purpose of this Agreement.

4.9 No Third Party Beneficiary. No term or provision of this Agreement is
intended to, or shall, be for the benefit of any Person not a party hereto and
no such Person shall have any right or cause of action hereunder.

4.10 Headings and Counterparts. The headings of this Agreement are for purposes
of reference only and will not limit or define the meaning of any provision of
this Agreement. This Agreement may be executed in any number of counterparts,
each of which will be an original but all of which will constitute one and the
same instrument.

4.11 Entire Agreement; Amendments. This Agreement and the exhibits hereto and
thereto constitute the entire agreement between the parties pertaining to the
subject matter contained in this Agreement. All prior and contemporaneous
agreements and understandings of the Parties, oral or written, are superseded by
and merged in this Agreement. No supplement, modification or amendment of this
Agreement will be binding unless in writing and executed by the Parties.

 

10



--------------------------------------------------------------------------------

4.12 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable the remainder of this
Agreement shall nonetheless remain in full force and effect; provided that the
invalidity or unenforceability of such provision does not materially adversely
affect the benefits accruing to any Party hereunder.

4.13 Exhibits. All exhibits attached to this Agreement are incorporated herein
by reference.

[Signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of Effective
Date set forth above.

 

DEVELOPER:

USD TERMINALS CANADA ULC,

a British Columbia unlimited liability company

By:  

/s/ Chris Robbins

Name:  

Chris Robbins

Title:  

Authorized Signatory

CURRENT OPERATOR:

USD TERMINALS CANADA II ULC,

a British Columbia unlimited liability company

By:  

/s/ Chris Robbins

Name:  

Chris Robbins

Title:  

Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF HARDISTY RAIL PROPERTY

PLAN 1322469

BLOCK 1

LOT 1

EXCEPTING THEREOUT ALL MINES AND MINERALS

AREA: 142.56 HECTARES (352.27 ACRES) MORE OR LESS

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

CURRENT SITE PLAN OF HARDISTY RAIL FACILITY

[See attached.]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

LEGAL DESCRIPTION OF UNDEVELOPED LAND

Firstly:

MERIDIAN 4 RANGE 9 TOWNSHIP 42

SECTION 26

QUARTER SOUTH WEST

CONTAINING 64.7 HECTARES (160 ACRES) MORE OR LESS

EXCEPTING THEREOUT:

A) 0.413 HECTARES (1.02 ACRES) MORE OR LESS

AS SHOWN ON ROAD PLAN 1656TR

B) 0.417 HECTARES (1.03 ACRES) MORE OR LESS

AS SHOWN ON ROAD PLAN 8320717

EXCEPTING THEREOUT ALL MINES AND MINERALS

AND THE RIGHT TO WORK THE SAME

Secondly:

THE SOUTH EAST QUARTER OF SECTION TWENTY SIX (26)

TOWNSHIP FORTY TWO (42)

RANGE NINE (9)

WEST OF THE FOURTH MERIDIAN

CONTAINING 64.7 HECTARES (160 ACRES) MORE OR LESS.

EXCEPTING THEREOUT:

0.417 HECTARES (1.03 ACRES) MORE OR LESS, AS SHOWN

ON ROAD PLAN 8320717

EXCEPTING THEREOUT ALL MINES AND MINERALS

AND THE RIGHT TO WORK THE SAME

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

GENERAL DESCRIPTION OF PHASE II EXPANSION

 

  •   Increase capacity to support one (1) additional train per day (total of
3).

 

  •   Construction of three (3) additional support rail tracks and one
(1) additional loading rail track.

 

  •   Construction of an additional manifold pipeline connection to Gibsons’
existing 24” crude feeder pipeline to include replication of all pig cleans,
strainers and cruder feeder monitoring equipment. Note: assumes that Gibsons has
sufficient pumping, pipeline and tankage equipment to support loading of two
(2) additional trains per day. Also note: Gibsons will be required to construct
an additional crude feeder pipeline to tie into the new manifold pipeline
connecting to the 2nd side of the Phase II Expansion rail loading rack.

 

  •   Installation of additional rack components to support the 2nd side of the
Phase II Expansion rail loading rack (includes tying into the existing VCU
system and industrial drainage, of which are designed to accommodate up to 4
trains per day).

 

  •   All site civil and drainage works to support the construction activities
above.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

GENERAL DESCRIPTION OF PHASE IIA EXPANSION

 

  •   Increase capacity to support one (1) additional train per day (total of
4).

 

  •   Construction of two (2) northern loop connection tracks to include
southern portion of the future further expansion of operating loop track (i.e.,
the Phase III Expansion).

 

  •   Construction of three (3) additional support rail tracks and one
(1) additional loading rail track.

 

  •   All site civil, road crossing and drainage works to support construction
activities above.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

GENERAL DESCRIPTION OF PHASE III EXPANSION

 

  •   Increase capacity to support 1 additional train per day (total of 5) with
focus on supporting the loading of stabilized bitumen as well as the potential
for inbound offloading of units trains handling diluent.

 

  •   Construction of five (5) additional support rail tracks and one
(1) additional loading rail track.

 

  •   Construction of an additional manifold pipeline connection to a new
Gibsons 24” crude feeder pipeline to include replication of all pig clean-outs,
strainers and crude feeder monitoring equipment. Note: will require Gibsons to
construct additional pumping, pipeline and tankage equipment to sufficiently
support the loading of one (1) additional train per day.

 

  •   Construction of a new manifold pipeline connection and new 16” diluent
recovery line to include all required pumps, surge tanks and monitoring
equipment to support the offload of diluent by rail. Note: will require Gibsons
to construct additional pumping, pipeline and tankage equipment to sufficiently
connect to the surge tankage and pipeline supporting inbound unit trains of
diluent offloaded at the new Phase III rail terminal and pumped to Gibsons for
storage and further distribution.

 

  •   Construction of a new Diluent Recovery Unit (DRU) and support tankage
capable of supporting the processing of inbound diluted crude from Gibsons and
stabilizing the feeder crude for railcar loading as bitumen. Note: will require
construction of all required pumping, pipeline, tankage and utility connections
to sufficient support the diluent recovery process as well as move the recovered
diluent to Gibsons for storage and further distribution.

 

  •   Installation of an additional rack structure, components and control
systems to support both rail loading of bitumen and offloading of diluent to
include additional Vapor Recovery Unit (VCU) and industrial drainage/containment
equipment to support an additional one (1) train per day in rail volume
through-put.

 

  •   7) All site civil and drainage works to support the construction
activities above.

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

PRELIMINARY SITE PLAN FOR PHASE II EXPANSION AND PHASE IIA EXPANSION

[See attached.]